On Confession of Error PER CURIAM. Alejandro A. Riocabo appeals from a final summary judgment of foreclosure of his residence in favor of Federal National Mortgage Association (“Fannie Mae”). Riocabo has raised three issues on appeal. Fannie Mae has responded by filing a confession of error, conceding that there are disputed issues of material fact regarding the standing of the original plaintiff, CitiMortgage, Inc., to bring suit. Prompted by Fannie Mae’s commendable confession of error, whose basis we confirm by an independent review of the record, we reverse the summary judgment of foreclosure entered below, and remand for further proceedings. Reversed and remanded.